Citation Nr: 0312317	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  95-18 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right ankle fracture and sprain, currently evaluated 20 
percent disabling. 

2.  Entitlement to an increased rating for hidradenitis 
suppurativa with inclusion cysts and keloids on the chest 
wall and neck, and seborrheic eczema on the knees and elbows, 
currently evaluated 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran had verified active duty from September 1968 to 
September 1974 and from July 1977 to July 1988, when he 
retired.  His total active duty service is approximately 22 
years.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1994 decision by the RO in Chicago, 
Illinois which, in pertinent part, denied an increase in a 
noncompensable rating for a service-connected right ankle 
disability, and denied an increase in a 10 percent rating for 
a service-connected skin disorder.  The veteran appealed for 
increased ratings.  In a May 1995 hearing officer's decision, 
a 10 percent rating was assigned for the right ankle 
disability.  In May 1999 the Board remanded the case to the 
RO for further evidentiary development.  In an August 2000 
rating decision, a 30 percent rating was assigned for the 
skin disorder.  In a January 2003 rating decision, a 20 
percent rating was assigned for the right ankle disability.  
The case was subsequently returned to the Board.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's service-connected right ankle disability 
(residuals of right ankle fracture and sprain) is productive 
of no more than marked limitation of motion of the ankle.

3.  The veteran's service-connected hidradenitis suppurativa 
with inclusion cysts and seborrheic eczema on the knees and 
elbows are manifested by no more than eczema with 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area, or by dermatitis or eczema 
involving at least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less than 20 
percent of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immuno-suppressive 
drugs required for a total duration of less than six weeks 
during the last 12-month period.

4.  The veteran's keloid scars of the chest wall are not 
poorly nourished, with repeated ulceration, are not tender or 
painful on objective demonstration, and do not limit the 
function of the veteran's chest, and they are not deep, do 
not cause limited motion, are not unstable, are not painful 
on examination, and do not limit the function of the 
veteran's chest.

5.  The veteran's keloid scar of the neck is no more than 
moderately disfiguring, and has no more than one 
characteristic of disfigurement.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of right ankle fracture and sprain are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2002).

2.  The criteria for an evaluation in excess of 30 percent 
for hidradenitis suppurativa with inclusion cysts and keloids 
on the chest wall and neck, and seborrheic eczema on the 
knees and elbows are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.25, 4.118, Diagnostic Codes 7800, 7803, 
7804, 7805, 7806 (2002); 38 C.F.R. §  4.118, Diagnostic Codes 
7800, 7802, 7803, 7804, 7805, 7806 (as revised August 30, 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

In the present case, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that discussions 
as contained in the initial May 1994 rating decision, in the 
October 1994 and June 1995 statements of the case, in 
supplemental statements of the case dated in June 1995, 
October 1998, August 2000 and January 2003, and in letters 
dated in April 2001 and October 2002 have provided the 
veteran with sufficient information regarding the applicable 
rules.  These documents are hereby incorporated by reference.  
The veteran and his representative have submitted written 
arguments and testimony.  The letters, the statements of the 
case, and the supplemental statements of the case provided 
notice to the veteran of what was revealed by the evidence of 
record.  Additionally, these documents notified him why this 
evidence was insufficient to award the benefits sought.  
Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Factual Background

In a January 1989 rating decision, service connection was 
established for residuals of a right ankle fracture and 
sprain, with a noncompensable rating, and for a skin disorder 
(characterized as hidradenitis suppurativa with inclusion 
cysts and keloids on the chest wall), rated 10 percent 
disabling.

In December 1993, the veteran submitted claims for increased 
ratings for his ankle disability and skin disorder.

At a January 1994 VA examination, the veteran complained of 
intermittent pains of the right ankle, worse when running, in 
the cold, or stepping irregularly.  He said he took Motrin on 
a daily basis for his ankle and back conditions.  He 
complained of "growths" under his arms since 1968; he 
reported drainage from these growths.  On examination of the 
axillae, there was no lymphadenopathy or drainage.  There was 
a large keloid formation on the left side of the neck from a 
previous biopsy of this region.  There was decreased flexion 
of the right ankle by 15 degrees, as compared with the left.  
There was decreased extension of the right ankle by 10 
degrees.  There was limitation of motion on lateral and 
medial movement of the right foot by 10 degrees.  On walking, 
there was pain in the lateral aspect of the right ankle.  The 
veteran was able to walk on his heels and toes, but had 
difficulty walking in a straight line.  An X-ray study of the 
ankles showed degenerative joint disease on the right; there 
was a suggestion of bilateral displaced and ununited 
fractures of the tip of the medial malleoli.  Pertinent 
diagnoses were a fracture of the right ankle in service with 
residual pain and limitation of motion, hydradenitis of both 
axillae, and a keloid of the left side of the neck at the 
site of a previous biopsy.

At an April 1995 RO hearing, the veteran asserted that he had 
a skin condition in his armpits which should be rated 
separately from his other skin conditions.  He said that when 
he walked for one or two blocks, he had swelling and pain in 
his right ankle.  He stated that he elevated his ankle at 
night if it was bothering him.  He said he had aching and 
pain in the ankle in cold and rainy weather.  He related that 
his ankle had been twisted when he stepped down wrong.  He 
said he had pain in his ankle at least every other day, and 
sometimes every day.  With respect to his skin conditions, he 
stated that he had keloids on his chest which itched, burned, 
and were painful.  He estimated that he had between twenty-
five and thirty keloid scars on his chest.  He said that he 
had bumps or growths under his arms which grew in size and 
became painful, burst, and then drained.  He stated that they 
had an odor when they burst, that he had these bumps at all 
times, and that he had multiple scars in his armpits.

In a May 1995 hearing officer's decision, a 10 percent rating 
was assigned for the right ankle disability.  

At a July 1998 VA orthopedic examination, the veteran 
complained of pain in the right ankle just distal to the 
medial malleolus.  The discomfort was intensified with firm 
palpation over the area and also with dorsiflexion, but 
particularly with plantar flexion.  Distal pulses were 2+, 
deep tendon reflexes were 2+, and sensation, motion 
proprioception and vibration were intact.  Range of motion 
was as follows:  dorsiflexion to 15 degrees with some pain, 
and plantar flexion to 20 degrees with pain in the ankle.  
The veteran's gait was steady.  He was able to heel and toe 
walk.  His shoe was worn on the outside edge.  The diagnoses 
were status post right ankle fracture, service-connected, 
with residuals of pain on deep palpation, with mild limited 
range of motion and increased shoe wear externally on the 
right, pes planus, minimal, and moderate obesity.

In May 1999 the Board remanded the claims to the RO, 
primarily for VA examinations.

At a June 1999 VA dermatological examination, the veteran 
reported that the cysts under his arms drained every month.  
With respect to his scars, he complained of constant burning 
and itching.  On examination, there was a 3.5 to 4-inch 
keloid scar on the left neck.  There were cysts in both 
axillae.  On the chest there were 6 to 12 small (less than 1 
centimeter) keloid scars.  The diagnoses were hidradenitis 
suppurativa, and keloids.

At a July 1999 VA orthopedic examination, the veteran 
reported that his right ankle felt less mobile over the past 
ten years.  He complained of occasional weakness should he 
turn the ankle while walking over uneven surfaces.  He 
reported swelling "every now and then", particularly if he 
tried to jog three times per week or a mile.  He denied any 
redness or increased skin temperature.  There were no 
symptoms of giving way (instability) of the right ankle.  If 
he stood for longer than one hour in one place, he noticed 
soreness, aching and fatigue in the right ankle.  He denied 
locking of the ankle.  He did not have any true flare-ups 
where there was increased pain and loss of activity.  No 
braces or orthotics were used.  On examination, range of 
motion of the right ankle was as follows:  dorsiflexion to 10 
degrees and plantar flexion to 25 degrees.  There was no pain 
during range of motion.  There was no history of flare-ups, 
so there would not be anticipated loss of motion with any 
activities.  Tenderness was present lateral to the sinus 
tarsi and over the tip of the lateral malleolus.  With varus 
stress of the ankle, there was slight increased pain.  There 
was no medial tenderness, no joint effusion, and no ligament 
laxity.  Strength of inversion and eversion was 5/5.  There 
was normal subtalar joint motion with no restriction.  An X-
ray study of the right ankle showed spur formation of the 
anterior tibia, the talus, and the medial malleolus, but the 
joint space between the tibia and talus was normal.  The 
diagnosis was sprained ligaments, right ankle, lateral.  The 
examiner opined that there was no functional loss in that the 
veteran was fully active, but did experience some symptoms 
when he jogged and with long periods of standing.  The range 
of motion was decreased, but there was no evidence of 
weakened movement or incoordination.  Fatigability was likely 
connected to his symptoms with periods of standing for 
lengthy periods.  There was no evidence of muscle atrophy.  
The examiner indicated that the veteran had no flare-ups of 
symptoms.

Private medical records dated in September 1999 from H. Paul, 
Jr., MD, reflect that the veteran underwent excision/revision 
of a keloid scar of the left neck.

In an August 2000 rating decision, a 30 percent rating was 
assigned for the skin disorder.  

By a statement dated in May 2001, the veteran asserted that 
separate ratings should be assigned for his hidradenitis 
suppurativa, and for his keloid scars.

At a May 2001 VA examination, the veteran reported that he 
had keloid formation and excision of growths from the left 
neck area, the left groin, the mid-chest wall and both 
axillae.  With respect to his ankle, he complained of 
significant pain and swelling which developed after being on 
his feet for four to six hours.  On examination of the skin, 
there was a 3-centimeter scar on the left neck, just above 
the clavicle, which was approximately 1 centimeter in width.  
It was nontender to palpation.  The veteran reported that 
there was evidence of an excision of a much larger keloid 
area, which was nontender to palpation.  It was moderately 
disfiguring.  The veteran also had multiple scarring under 
both axillae corresponding to multiple abscesses present in 
both axillae.  There were several scars on the mid-anterior 
chest wall with approximately .4 centimeter raised area of 
keloids.  There were approximately 3 keloids measuring 
anywhere from 1 to 2 centimeters in size.  These were 
moderately disfiguring.  There was another keloid scar area 
in the left groin with the scar measuring 2 centimeters in 
size.  With respect to the skin condition, there were 
multiple areas of scarring on the neck, groin, axilla and 
anterior chest.  Such appeared moderately disfiguring.  
Particularly worse was the area on the mid chest.  The 
veteran's condition was consistent with a diagnosis of 
hidradenitis suppurativa with evidence of inclusion cysts and 
secondary keloid scarring. 

Concerning the right ankle, the veteran reported that he took 
Motrin three times per day for foot and ankle pain.  
Residuals included significant pain with swelling after 
standing 4 to 6 hours.  Residuals also included decreased 
strength against opposing resistance of right ankle.  Range 
of motion of the right ankle was as follows:  dorsiflexion to 
15 degrees, and plantar flexion to 20 degrees.  There was 
good ligamentous integrity of the right ankle.  There was no 
evidence of excessive swelling, and no increased tightening 
of the Achilles tendon in the right ankle.  An X-ray study of 
the right ankle showed evidence of degenerative joint disease 
changes.  The examiner diagnosed degenerative joint disease 
of the right ankle.  The examiner also diagnosed pes planus.  
The examiner indicated that additional functional loss was 
present during flare-ups and included increased fatigue, 
endurance, pain and swelling and decreased movement.  This 
occurred with prolonged standing.  There was no evidence of 
atrophy or deformity of the right ankle on physical 
examination.  

During a December 2002 VA skin examination, the examiner 
noted that he had reviewed the veteran's medical records.  He 
observed that historically, the veteran was initially seen 
for epidermoid inclusion cysts of the chest, and an 
epidermoid inclusion cyst of the neck which was removed.  In 
both cases, there was some residual scarring present and this 
formed marked hypertrophic scars (keloids).  The veteran was 
later diagnosed with hidradenitis suppurativa, a plugging and 
inflammation of the apocrine sweat glands.  The veteran 
complained of dry skin on the elbows and knees, which the 
examiner indicated was a form of eczema.  The veteran 
reported that he had no recent flare-ups of chest wall 
problems, but that he felt self-conscious about the scars on 
his chest and left neck.  He complained about the plugging of 
his sweat glands, and said he could not use deodorant and had 
to take frequent showers.  He said his armpits were 
frequently inflamed, and complained of tenderness of the 
axillae and irritation of the scars in his axillae.

On examination, there was a wide, flat hypertrophic scar, 
leathery-feeling, on the left neck, measuring approximately 3 
centimeters in length.  It was moderately disfiguring.  It 
did not cause any problems with mobility of the neck, 
although it was somewhat firm in texture.  It was not painful 
to palpation, was not friable, and there was no open 
draining.  The examiner classified this scar as a keloid of 
the left neck secondary to the removal of an epidermoid 
inclusion cyst in the military.  Also there was evidence of 
keloid formation over the chest with several (approximately 
four to five) large firm hypertrophic lesions measuring 
anywhere from 1 centimeter to 2 centimeters in size, in the 
central anterior chest.  There was no evidence of any active 
inclusion cysts.  On examination, of the axillae, there was 
marked evidence of scarring in both axillae from previous 
chronic infections of the axillae due to clogged sweat 
glands, or hidradenitis suppurativa.  The veteran was 
moderately tender under the left axilla to palpation.  The 
skin of both axillae was leathery and there was marked 
evidence of scarring from previous abscesses of the axillae 
due to the infection of the sweat glands.  There was evidence 
of old scarring on both sides of the groin, worse on the 
left.  The left side was somewhat tender to palpation.  There 
was a very firm noticeable scar on the left which appeared to 
be raised and elevated.  It extended approximately 3 to 4 
centimeters in length in the left groin.  It was somewhat 
tender to palpation and the scar somewhat adhered to the 
underlying tissues.  The veteran reported that he had some 
discomfort when he walked due to this scar.  He said it 
flared up from time to time and he had episodes of 
significant discomfort approximately once or twice per week.  
He denied having missed any time from work due to this.  
There was no active drainage.  The skin over both knees and 
elbows was dry to touch with some scaling.  He said these 
areas were very pruritic when they flared up, approximately 
once a week.  The diagnoses were epidermoid inclusion cysts 
of the chest and left neck, which have resolved and have been 
surgically removed, keloid formation secondary to treatment 
of epidermoid inclusion cysts which were not currently 
active.  The examiner opined that the veteran's keloid scars 
on the left neck and mid-anterior chest were moderately 
disfiguring.  The examiner also diagnosed hidradenitis 
suppurativa, with chronic infections of both axillae.  This 
condition was also present in the groin.  He noted that the 
veteran did not take any medication for this condition.  The 
examiner also diagnosed seborrheic eczema of the elbows and 
knees, which was only slightly disfiguring and was 
essentially dry scaly skin over both elbows and knees.

In a January 2003 rating decision, a 20 percent rating was 
assigned for the right ankle disability.  The RO 
recharacterized the veteran's skin disorder as hidradenitis 
suppurativa, inclusion cysts and keloids on the chest wall 
and neck, and seborrheic eczema on the knees and elbows.  The 
RO determined that it was more advantageous to the veteran to 
rate his multiple skin disorders together, rather than 
separately.


Analysis

The veteran contends that his service-connected right ankle 
disability and skin disorders are more disabling than 
currently evaluated.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2002).  Separate diagnostic codes identify the 
various disabilities.

Right Ankle Disability 

Recent medical evidence demonstrates that the veteran's right 
ankle disability includes degenerative joint disease.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5010, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Code 5003 (2002).

Moderate limitation of motion of an ankle warrants a 10 
percent evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5271 (2002).  The average normal range of motion of the ankle 
is from 20 degrees of dorsiflexion to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II (2002).

At the most recent VA examination of the right ankle in May 
2001, range of motion was as follows:  dorsiflexion to 15 
degrees, and plantar flexion to 20 degrees.  There was good 
ligamentous integrity of the right ankle.  

The veteran is already in receipt of the maximum 20 percent 
rating under Diagnostic Code 5271.  Hence a higher rating may 
not be assigned under this code. Since the veteran is already 
assigned the maximum 20 percent rating for limitation of 
motion of the ankle, any pain on motion does not affect the 
rating.  Johnston v. Brown, 10 Vet. App. 80 (1997).  A higher 
rating may not be assigned under Diagnostic Code 5270 
(pertaining to ankylosis of the ankle) as there is no 
evidence of ankylosis of the right ankle.  A higher schedular 
rating is not warranted under any other applicable diagnostic 
code.

The Board does not have the authority to assign an 
extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002).  Bagwell v. Brown, 9 Vet. App. 337 
(1996).  In this regard, the Board notes there is no evidence 
of record that the veteran's right ankle disability has 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned schedular evaluation), 
has necessitated recent frequent periods of hospitalization, 
or is attended by other such factors as would render 
impracticable the application of the regular schedular rating 
standards.

The preponderance of the evidence is against the veteran's 
claim for an increased rating for a right ankle disability.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Skin Disorder

The RO has rated the veteran's multiple skin disorders as one 
entity, having determined that such is more favorable to the 
veteran.  The veteran is service-connected for hidradenitis 
suppurativa (in the axillae and groin), inclusion cysts and 
keloids on the chest wall and neck, and seborrheic eczema on 
the knees and elbows, which the RO has rated 30 percent 
disabling in combination.

During the pendency of this appeal, the rating criteria for 
skin disorders were revised, effective August 30, 2002.  
Either the old or new rating criteria may apply to the 
veteran's case, whichever are more favorable to him, although 
the new criteria are only applicable to the period of time 
since their effective date.  Karnas, supra; VAOPGCPREC 3-
2000.

Hidradenitis Suppurativa (in the Axillae and Groin) and 
Seborrheic Eczema on the Knees and Elbows

Initially, the Board notes that hidradenitis suppurativa is 
an unlisted condition.  When an unlisted condition is 
encountered it is permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2002).  The RO has 
rated this condition under Diagnostic Code 7806, pertaining 
to eczema.  The Board finds that this condition may be rated 
together with the veteran's seborrheic eczema of the knees 
and elbows, as this disability is also rated under Code 7806, 
in order to avoid the rule against pyramiding (i.e., 
evaluation of the same disability under various diagnoses is 
to be avoided).  38 C.F.R. § 4.14 (2002).

Under the criteria in effect prior to August 30, 2002, a 
noncompensable (0 percent) rating is assigned for eczema with 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area; a 10 percent rating is 
assigned for eczema with exfoliation, exudation, or itching, 
if involving an exposed surface or extensive area; and a 30 
percent rating is assigned for eczema with constant exudation 
or itching, extensive lesions, or marked disfigurement.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2002).

Under the revised criteria, in effect from August 30, 2002, a 
noncompensable (0 percent) rating is assigned for dermatitis 
or eczema in which less than 5 percent of the entire body or 
less than 5 percent of exposed areas affected, and; no more 
than topical therapy required during the past 12-month 
period.  A 10 percent rating is warranted for dermatitis or 
eczema in which at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immuno-suppressive 
drugs required for a total duration of less than six weeks 
during the last 12-month period.  A 30 percent rating is 
assigned for dermatitis or eczema in which 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (as 
revised August 30, 2002).  A note following the code provides 
that dermatitis or eczema may be alternatively rated as 
disfigurement of the head, face, or neck (DC 7800), scars 
(DC's 7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability.

The medical evidence demonstrates that the veteran has 
hidradenitis suppurativa in the axillae (armpits) and groin.  
Such disorder is currently manifested by marked evidence of 
scarring in both axillae and both sides of the groin from 
previous chronic infections due to clogged sweat glands, or 
hidradenitis suppurativa.  The evidence reflects that the 
veteran has had recurrent infections in the axillae and 
groin.  At the most recent VA examination of the skin in 
December 2002, there was no active drainage.  With respect to 
the veteran's seborrheic eczema of the knees and elbows, the 
examiner described this disability as only slightly 
disfiguring and as essentially dry scaly skin over both 
elbows and knees.

Under the old rating criteria of Code 7806, a rating higher 
than 10 percent is not warranted, as the evidence does not 
show that the veteran has eczema and hidradenitis suppurativa 
with constant exudation or itching, extensive lesions, or 
marked disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002).  Under the revised rating criteria of Code 7806, 
a rating higher than 10 percent is not warranted, as the 
evidence does not show that the veteran has dermatitis or 
eczema in which 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas are affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (as revised August 30, 2002).

Considering all the evidence, the Board finds that the 
veteran's hidradenitis suppurativa and seborrheic eczema of 
the knees and elbows are no more than 10 percent disabling 
under either the old or new rating criteria.  Karnas, supra; 
38 C.F.R. §§ 4.25, 4.118 (2002 and as revised August 30, 
2002).

Keloids on the Chest Wall and Neck

Under the old criteria, in effect prior to August 30, 2002, a 
maximum 10 percent rating is assigned for scars which are 
superficial and poorly nourished, with repeated ulceration.  
38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).  A maximum 10 
percent evaluation is warranted for superficial scars that 
are tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2002).    Scars may be 
evaluated for limitation of functioning of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).

Under Code 7800, a noncompensable (0 percent) rating is 
assigned for slight disfiguring scars of the head, face or 
neck; a 10 percent rating is assigned for moderate 
disfiguring scars of the face, head or neck; a 30 percent 
rating is assigned for severe disfiguring scars, especially 
if producing a marked and unsightly deformity of the eyelids, 
lips, or auricles; and a 50 percent rating is assigned for 
complete or exceptionally repugnant deformity of one side of 
face or marked or repugnant bilateral disfigurement.  A note 
following the code provides that when in addition to tissue 
loss and cicatrization there is marked discoloration, color 
contrast, or the like, the 50 percent rating may be increased 
to 80 percent, the 30 percent rating to 50 percent, and the 
10 percent rating to 30 percent; the most repugnant, 
disfiguring conditions, including scars and diseases of the 
skin, may be submitted for central office rating, with 
several unretouched photographs.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2002).
Under the revised criteria, in effect from August 30, 2002, a 
maximum 10 percent rating is assigned for scars, other than 
the head, face, or neck, which are superficial and do not 
cause limited motion, and which cover an area or areas of 144 
square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (as revised August 30, 2002).  A note 
following the code provides that scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.  A second note following this code provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.

A maximum 10 percent evaluation is warranted for superficial 
scars that are superficial and unstable.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (as revised August 30, 2002).  A note 
following the code provides that an unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  A maximum 10 percent evaluation is 
warranted for superficial scars that are painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (as 
revised August 30, 2002).  Scars may be evaluated for 
limitation of functioning of the part affected.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (as revised August 30, 2002).  
The Board notes that Diagnostic Code 7801, pertaining to deep 
scars (other than the head, face, or neck) which cause 
limited motion, is inapplicable in this case as the evidence 
does not show that the veteran's scars of the chest are deep 
or cause limited motion.

Disfigurement of the head, face or neck is rated 10 percent 
disabling when there is one characteristic of disfigurement, 
and 30 percent disabling with visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristic of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (as revised August 30, 2002).  A note 
following the code provides that the 8 characteristics of 
disfigurement, for purposes of evaluation under 38 C.F.R. 
§ 4.118, are:  scar 5 or more inches (13 or more cm.) in 
length, scar at least one-quarter inch (0.6 cm.) wide at 
widest part, surface contour of scar elevated or depressed on 
palpation, scar adherent to underlying tissue, skin hypo- or 
hyper-pigmented in an area exceeding six square inches (39 
sq. cm.), skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.), underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.), skin indurated and inflexible in 
an area exceeding six square inches (39 sq. cm.).

The 1994-2001 examination reports, viewed together, indicate 
that the service-connected scars include a 3-centimeter 
keloid scar of the neck, described as moderately disfiguring, 
and four to five keloid scars on the chest, measuring 
anywhere from 1 centimeter to 2 centimeters in size.

Under the old rating criteria in effect prior to August 30, 
2002, the keloid scar of the left neck is no more than 10 
percent disabling, as it is a moderately disfiguring scar of 
the neck.  Code 7800 (2002).  The evidence does not show that 
the scar of the left neck is severely disfiguring.  Id.  The 
keloid scars of the chest are no more than 0 percent 
disabling, as the medical evidence does not show that they 
are poorly nourished, with repeated ulceration, tender or 
painful on objective demonstration, or that they limit the 
function of the veteran's chest.  Codes 7803, 7804, 7805 
(2002).

Under the revised rating criteria in effect from August 30, 
2002, the keloid scar of the left neck is no more than 10 
percent disabling, as it does not have visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features or more than one 
characteristic of disfigurement.  Code 7800 (as revised 
August 30, 2002).  The keloid scars of the chest are 
superficial and do not cause limited motion, are less than 
144 square inches, and the evidence does not show that they 
are unstable or painful on examination, or that they limit 
the function of the veteran's chest.  Codes 7802, 7803, 7804, 
7805 (as revised August 30, 2002).

Considering all the evidence, the Board finds that the 
veteran's keloid scars of the neck and chest are no more than 
10 percent disabling under either the old or new rating 
criteria.  Karnas, supra; 38 C.F.R. §§ 4.25, 4.118 (2002 and 
as revised August 30, 2002).  Even if the veteran's multiple 
skin disorders are considered in combination, a rating in 
excess of 30 percent is not warranted, since his hidradenitis 
suppurative and seborrheic eczema of the elbows and knees is 
no more than 10 percent disabling, and his keloid scars of 
the neck and chest are no more than 10 percent disabling.  
See 38 C.F.R. § 4.25 (2002).

The Board does not have the authority to assign an 
extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002).  Bagwell v. Brown, 9 Vet. App. 337 
(1996).  In this regard, the Board notes there is no evidence 
of record that the veteran's right ankle disability has 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned schedular evaluation), 
has necessitated recent frequent periods of hospitalization, 
or is attended by other such factors as would render 
impracticable the application of the regular schedular rating 
standards.

The preponderance of the evidence is against the veteran's 
claim for a rating in excess of 30 percent for hidradenitis 
suppurativa with inclusion cysts and keloids on the chest 
wall and neck, and seborrheic eczema on the knees and elbows.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert, supra.  

ORDER

An increased rating for a right ankle disability is denied.

An increased rating for hidradenitis suppurativa with 
inclusion cysts and keloids on the chest wall and neck, and 
seborrheic eczema on the knees and elbows is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

